In an action, inter alia, to recover damages for breach of fiduciary duty and for an accounting, which was transferred from the Supreme Court, Nassau County, to the Surrogate’s Court, Nassau County, the defendants appeal from an order of the Surrogate’s Court, Nassau County (Riordan, J.), dated January 7, 2004, which, among other things, granted that branch of the plaintiffs’ motion which was to strike their answer pursuant to CPLR 3126.
Ordered that the order is affirmed, with costs.
The Surrogate’s Court providently exercised its discretion in granting that branch of the plaintiffs’ motion which was to strike the defendants’ answer pursuant to CPLR 3126 (3), since the defendants repeatedly failed to comply with court orders with respect to discovery (see Bates v Baez, 299 AD2d 382 [2002]; Patterson v Greater N.Y. Corp. of Seventh Day Adventists, 284 AJD2d 382 [2001]; Town of Southampton v Salten, 186 AD2d 796 [1992]). Prudenti, EJ., Schmidt, Santucci, Luciano and Spolzino, JJ., concur.